The respondent was in no sense a principal to the earnest money contract. At most, it was merely a third-party beneficiary of an agreement between appellants and Watts. Had appellants signed the earnest money receipt without any qualification, respondent might very well maintain that it was a third-party beneficiary under the contract and entitled to the earnest money under the stipulation: "if . . . the purchaser refuses or neglects to comply with any of the conditions of this sale, then the earnest money . . . shall be forfeited to John Davis  Company."
But appellants, by the terms of their acceptance of Watts' offer, nullified that stipulation as follows: "We, the owners of the above mentioned property, approve the above sale, and willpay 5% commission upon consummation of deal." (Italics mine.) The deal was never consummated.
In the light of the acceptance thus qualified, it seems clear to me that appellants never relinquished their right to the earnest money. I think the judgment should be reversed.
STEINERT and MALLERY, JJ., concur with BLAKE, J. *Page 483